Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 10-11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.” MPEP 2163.
MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The nature of claims 1 and 10 relate to a method of determining an analyte in a sample in an interaction assay by contacting said sample with an interaction modulator, wherein the interaction modulator may be a copolymer of 4-styrenesulfonic acid and maleic acid (PSSM) or polyacrylic acid (PAA). 
The claims are broad in determining the analyte in a sample by merely involving the copolymer of 4-styrenesulfonic acid and maleic acid or polyacrylic acid with any generic analyte and measuring the interaction effects. Implicit in the claims is that such analyte as a whole must possess certain functional characteristics; namely at low analyte concentration the polymer acts as an enhancer and at high analyte concentration the polymer acts as a retarder in agglutination assay. 
Min Qui (Antiviral Research, vol. 96, pgs. 138-147, published 2012) teaches that a polymer of styrenesulfonic acid and maleic PSM which exhibited antiviral activity with low cytotoxicity. PSM exhibited in vitro inhibitor activity against HIV and HSV. They found that both 1% and 5% PSM gels protected mice from HSV-2 and disease progression significantly. Mechanistic analysis demonstrated that PSM was likely an entry inhibitor that disrupted viral attachment to the target cells (see abstract). 
Tamiyakul (Asian Biomed (Res Rev News), vol. 13 (2), pgs. 39-47, published 2019) teaches investigating the changes in bacterial protein patterns by AgNPs capped with poly (4-styrenesulfonic acid-co-maleic acid) (AgNPs-PSSMA) polymer toward S. aureus and E. col. and the results that AgNPs-PSSMA was able to inhibit the growth of both S. aureus and E. col. Tamiyakul concluded that the antibacterial effect of AgNPs-PSSMA may arise by changing the bacterial proteins and thus interfering with the normal cell function.
Meanwhile, the specification merely provides experiments of a latex-enhanced C-reactive protein (CRP) immunoassay with PSSM or PAA and surprisingly found that said polymers were capable to both accelerate low analyte concentration and retard high analyte concentrations (see Tables 9-11), thereby increasing both the sensitivity and the upper detection limit. 
The specification lacks guidance to a wide range of analytes that have the effect of being enhanced and retarder in agglutination assays by PSSM or PAA. The courts have stated that “tossing out the mere germ of an idea does not constitute enabling disclosure.” Genentech, 108 F.3d at 1366 (quoting Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in context of the utility requirement, that “a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion”)). “[R]easonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Id.
In the instant case, such reasonable detail is lacking in these claims. For example, different analytes would encompass a wide range of chemical structures which may have inhibitory effect against PSSM. There is nothing in the application, as filed, to suggest that poly-(4-styrenesulfonic acid-co-maleic acid reacts as an enhancer and retarder with a wide range of analytes except for C-reactive protein (CRP). 
In particular, the teachings of Min Qui and Tamiyakul indicate that the use of poly-(4-styrenesulfonic acid-co-maleic acid) has an inhibitory effect to certain biomolecules and it interferes with function. Meanwhile, the instant specification only measured C-reactive protein (analyte) to have that particular effect by PSSM or PAA. Even though the specification has disclosed measuring albumin protein, the disclosure did not perform interaction assay of PSSM or PAA with albumin to see the dual effects as an enhancer and retarder. Based on the prior art and the specification, there would be undue experimentations in determining the dual effects because PSSM has been well established to create inhibitory effect which would be unavoidable interferences to certain analyte in a sample. 
As stated above, the state of the art teaches that the unpredictability associated with performing agglutination assay of a generic analyte with poly-(4-styrenesulfonic acid-co-maleic acid). In summary, due to the state of the prior art and the lack of the specification in not disclosing a representative number of analyte species with copolymer of 4-styrenesulfonic acid and maleic acid or polyacrylic acid, as well as the lack of direction/guidance or working examples, the specification fails to teach the skilled artisan how to make the claimed invention without undue experimentations. Therefore claims 1-6, 8, 10-11 and 13-15 fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the interaction is a copolymer of 4-styrenesulfonic acid and also further recites (poly-(4-styrenesulfonic acid-co-maleic acid) would be unclear to the metes and bounds of the claimed invention. A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad limitation of a copolymer of 4-styrenesulfonic acid and maleic acid (e.g., a salt formation wherein R of claim 2 can be a cation), and the claim also recites poly-(4-styrenesulfonic acid-co-maleic acid) which is the narrower statement of the range/limitation. Because the recitation of poly-(4-styrenesulfonic acid-co-maleic acid) is recited in the parenthesis form, the claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 3 and 5-8 are unclear because the claims depend on claim 1 without a particular structure.
	Claim 4 is unclear with formula (II) because the metes and bounds of the value of n, which has not been defined in formula (II).
	Claim 10 is unclear to the acronym of PSSM as to whether PSSM is referring to a copolymer of 4-styrenesulfonic acid and maleic acid or poly-(4-styrenesulfonic acid-co-maleic acid). As stated above, claim 1 appears to recite a broad limitation together with a narrow limitation that falls within the broad limitation in the same claim. Claims 11 and 13-15 is unclear as they depend on claim 10. In addition, claim 10 is also unclear with formula (III) because the metes and bounds of value of n, which has not been defined in formula (III).

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered. 
In view of Applicant’s amendments in clarifying the structure of PSSM in claim 2 to remove x and y as zero integer, the 102 rejection over Akamine is hereby withdrawn.
In view of Applicant’s amendments, the 102 rejection over Cheng is hereby withdrawn.
In view of Applicant’s amendments, the enablement rejection is hereby withdrawn.
However, in view of prior art references above and the instant specification, claims 1-6, 8, 10-11 and 13-15 are being rejected under 112 written description and certain arguments related to the written description will be addressed below.
Applicant argues that the claims have been amended to recite a concentration range for each interaction modulator. Therefore, the claims have comply with the requirements as the specification provides sufficient guidance and direction such that one skilled in the art could make and used the claimed invention without undue experimentation. 
The arguments are not found persuasive in view of the prior art references of Min Qui and Tamiyakul coupled with the instant specification. As stated above, there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the written requirement and whether undue experiment is necessitated.  
In particular, the teachings of Min Qui and Tamiyakul indicate that the use of poly-(4-styrenesulfonic acid-co-maleic acid) has an inhibitory effect to certain biomolecules and it interferes with function. Meanwhile, the instant specification only provides C-reactive protein (analyte) with poly-(4-styrenesulfonic acid-co-maleic) (PSSM) or polyacrylic acid (PAA) to have that particular effect of acting as an interaction modulator in a homogenous agglutination assay. Based on the prior art and the specification, there would be undue experimentations in measuring and/or determining the interaction of any generic analyte with PSSM or PAA modulator because there would be unavoidable interferences to the analyte being performed.

Allowable Subject Matter
As stated in the previous office action dated 10/01/2021, Claim 7 would be allowable if rewritten to overcome the 112(b) issue and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art reference of record is Cheng. The prior reference fails to teach or reasonably suggest determining analyte of C-reactive protein in homogenous agglutination assay with PSSM or PAA as the modulator at 0.75% to 5.25% wherein the modulator is an enhancer at low analyte concentrations and is a retarder at high analyte concentration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641